DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/648,510, filed on May 29, 2015.
Status of the Application
The Preliminary Amendment filed April 9, 2019 has been entered. The Specification par. [001] was amended; Claims 1-20 from the parent application 14/648,510 were canceled, and new claims 21-40 were added.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The following is a quotation of 37 CFR 1.84 (p):
(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

Figs. 14-15 on Sheets 9-10 contain text which is less than 1/8 inch in height as required by 37 CFR 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The requirement for corrected drawings will not be held in abeyance.
    
        
            
                                
            
        
    


Claim Objections
Claims 34-35 are objected to because they do not have a period (“.”) at either of their respective ends. 
Appropriate correction is required.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
• Claim 28 recites the limitation "the dynamic data element" in paragraph 1. There is insufficient antecedent basis for this limitation in the claim where the lack of antecedent basis makes the scope of the claim indeterminate. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any dynamic data element". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21-40 are directed to the abstract idea of: Claim 21. receiving transaction details in a predetermined format for use in a transaction; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving, from the transaction details, a customer identification number; retrieving, from the transaction details, a first portion of a session-specific token incorporated in a first location within the transaction details; retrieving, from the transaction details, a second portion of the session-specific token incorporated in a second location within the transaction details different from the first location; combining the first portion of the session-specific token with the second portion of the session-specific token to recreate the session-specific token; determining, based on the retrieved customer identification number, a seed value unique to the customer identification number; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating, by encrypting the customer identification number using the seed value, an expected token value; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) comparing the session-specific token to the expected token value; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) validating the transaction data based on the comparison of the session-specific token to the expected token value. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 22. claim 21, wherein the predetermined format is a Track 2 data format. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 23. claim 22, wherein the first portion of the session-specific token is incorporated before a check digit field in the Track 2 data format. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 24. claim 22, wherein the first portion of the session-specific token is incorporated before a CVV field in the Track 2 data format. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 25. claim 21, wherein the customer identification number is also encrypted to generate the expected token value. (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26. claim 25, wherein the dynamic data is a transaction count. (mathematical calculations. commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 27. claim 26, further comprising incrementing the transaction count upon validating the transaction data. (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 28. claim 21, wherein the dynamic data comprises a key randomly selected from a pre-calculated set of keys, and wherein: (mathematical calculations. fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a key serial number; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the dynamic data based on the received key serial number. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29. claim 21, wherein the seed value comprises an initialization vector. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 30. claim 29, further comprising transmitting the initialization vector associated with the customer identification number prior to receiving the transaction details. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 31. instructions that, when executed, cause: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive transaction details in a predetermined format for use in a transaction; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve, from the transaction details, a customer identification number; retrieve, from the transaction details, a first portion of a session-specific token incorporated in a first location within the transaction details; retrieve, from the transaction details, a second portion of the session-specific token incorporated in a second location within the transaction details different from the first location; combine the first portion of the session-specific token with the second portion of the session-specific token to recreate the session-specific token; determine, based on the retrieved customer identification number, a seed value unique to the customer identification number; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generate, using the customer identification number and the seed value, at least one expected token value; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) compare the session-specific token to the at least one expected token value; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) validate the transaction data based on the comparison of the session-specific token to the at least one expected token value. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 32. claim 31, wherein the at least one expected token value comprises a plurality of expected token values. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 33. claim 32, further comprising determining a lifetime of the session-specific token, and wherein the plurality of expected token values corresponds to the determined lifetime of the session-specific token. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 34. claim 33, wherein the lifetime of the session-specific token is ten minutes and the plurality of expected token values comprises ten expected token values, wherein each of the plurality of expected token values is generated to correspond to a one-minute interval of the lifetime (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 35. claim 31, wherein the session-specific token comprises six digits, the first portion of the session-specific token comprises a first three digits of the session-specific token, and the second portion of the session-specific token comprises a last three digits of the session-specific token (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 36. claim 31, wherein at least a portion of the received transaction details is encrypted. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 37. claim 36, wherein the instructions further cause to decrypt the portion of the transaction details using the seed value. (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 38. claim 31, wherein the instructions further cause to approve or decline the transaction upon validating the transaction data. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 39. claim 31, wherein the instructions further cause to reject the transaction upon failing to validate the transaction data. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 40. claim 31, wherein the transaction data comprises one-time use financial data. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 21 and 31 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 21 and is described by the steps of independent claim 31. 
Claim 21: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 21 further to the abstract idea includes an additional element of "a server". However, independent claim 21 does not include additional elements that are sufficient to integrate the exception into a practical application because "a server" of independent claim 21 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving, at a server, transaction … use in a transaction", "retrieving, from the transaction details, a customer identification number", "retrieving, from the transaction details, … within the transaction details", "retrieving, from the transaction details, … from the first location", "combining the adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving, at a server, transaction … use in a transaction", "retrieving, from the transaction details, a customer identification number", "retrieving, from the transaction details, … within the transaction details", "retrieving, from the transaction details, … from the first location", "combining the first portion of … recreate the session-specific token", "determining, based on the retrieved … the customer identification number", "generating, by encrypting the customer … an expected token value", "comparing the session-specific token to … expected token value; and", "validating the transaction data based … the expected token value" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "retrieving, from the transaction details, a customer identification number", "retrieving, from the transaction details, … within the transaction details", "retrieving, from the transaction details, … from the first location", "combining the first portion of … recreate the session-specific token", "determining, based on the retrieved … the customer identification number", "generating, by encrypting the customer … an expected token value", "comparing the session-specific token to … expected token value; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). Independent claim 21 further does not specify any particular machine element(s) for the "retrieving, from the transaction details, a customer identification number", "retrieving, from the transaction details, … within the transaction details", "retrieving, from the transaction details, … from the first location", "combining the first portion of … recreate the session-specific token", "determining, based on the retrieved … the customer identification number", "generating, by encrypting the customer … an expected token value", "comparing the session-specific token to … expected token value; and" and "validating the transaction data based … the expected token 
Claim 31: Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 31 further to the abstract idea includes additional elements of "a server computer", "a processor", and "a memory". However, independent claim 31 does not include additional elements that are sufficient to integrate the exception into a practical application because "a server computer", "a processor", and "a memory" of independent claim 31 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receive transaction details in a … use in a transaction", "retrieve, from the transaction details, a customer identification number", "retrieve, from the transaction details, … within the transaction details", "retrieve, from the transaction details, … from the first location", "combine the first portion of … recreate the session-specific token", "determine, based on the retrieved … the customer identification number", "generate, using the customer identification … one expected token value", "compare the session-specific token to … expected token value; and" and "validate the transaction data based … one expected token value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receive transaction details in a … use in a transaction", "retrieve, from the transaction details, a customer identification number", "retrieve, from the transaction details, … within the transaction details", "retrieve, from the transaction details, … from the first location", "combine the first portion of … recreate the session-specific token", "determine, based on the retrieved … the customer identification number", "generate, using the customer identification … one expected token value", "compare the session-specific token to … expected token value; and", "validate the transaction data based … one expected token value" step(s)), adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "retrieve, from the transaction details, a customer identification number", "retrieve, from the transaction details, … within the transaction details", "retrieve, from the transaction details, … from the first location", "combine the first portion of … recreate the session-specific token", "determine, based on the retrieved … the customer identification number", "generate, using the customer identification … one expected token value", "compare the session-specific token to … expected token value; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 21 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "retrieve, from the transaction details, a customer identification number", "retrieve, from the transaction details, … within the transaction details", "retrieve, from the transaction details, … from the first location", "combine the first portion of … recreate the session-specific token", "determine, based on the retrieved … the customer identification number", "generate, using the customer identification … one expected token value", "compare the session-specific token to … expected token value; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 21 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 31 is ineligible. 
Independent Claims: Nothing in independent claims 21 and 31 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 22-30 and 32-40 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 25: Dependent claim 25 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a dynamic data element" of dependent claim 25 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the customer identification number … the expected token value") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 21, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 25 is ineligible. 
Claim 26: Dependent claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a transaction counter" of dependent claim 26 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. Moreover, regarding Step 2B: the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 26 is ineligible. 
Claim 28: Dependent claim 28 does not include additional elements that are sufficient to integrate the exception into a practical application because, "the dynamic data element" of dependent claim 28 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the dynamic data element … the method further comprises", "receiving a key serial number; and" and "determining the dynamic data element … received key serial number") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Dependent claim 28 further does not specify any particular machine element(s) for the "wherein the dynamic data element … the method further comprises", "receiving a key serial number; and" and "determining the dynamic data element … received key serial number" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken 
Claim 30: Dependent claim 30 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a mobile device" of dependent claim 30 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("transmitting the initialization vector to … receiving the transaction details") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 25 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "transmitting the initialization vector to … receiving the transaction details" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 30 is ineligible. 
Claim 27: Dependent claim 27 adds an additional method step of "incrementing the transaction counter upon validating the transaction data". However, the additional method step of dependent claims 27 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 25 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, (1978); Bancorp Services v. Sun Life, (Fed. Cir. 2012), see previous legal citations herein Re: Claim 21, and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited step. Dependent claim 27 further does not specify any particular machine element(s) for the "incrementing the transaction counter upon validating the transaction data" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an 
Claim 33: Dependent claim 33 adds an additional method step of "determining a lifetime of the … of the session-specific token". However, the additional method step of dependent claims 33 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 25 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 33 is ineligible. 
Claim 37: Dependent claim 37 adds an additional method step of "decrypt the portion of the … using the seed value". However, the additional method step of dependent claims 37 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 33 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding 
Claim 38: Dependent claim 38 adds an additional method step of "approve or decline the transaction … validating the transaction data". However, the additional method step of dependent claims 38 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 38 is ineligible. 
Claim 39: Dependent claim 39 adds an additional method step of "reject the transaction upon failing … validate the transaction data". However, the additional method step of dependent claims 39 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 38 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 38 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional 
Claims 22-24, 29, 32, 34-36, and 40: Dependent claims 22-24, 29, 32, 34-36, and 40 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 22-24, 29, 32, 34-36, and 40 are ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 5907621 A to Bachman; Margaret A. et al. discloses System and method for session management.

USPGPub No. US 20110022521 A1 by Collinge; Mehdi et al. discloses Authentication arrangement and method for use with financial transaction.
USPGPub No. US 20110270751 A1 by Csinger; Andrew et al. discloses Electronic commerce system and system and method for establishing a trusted session.
USPGPub No. US 20100146263 A1 by Das; Tamal et al. discloses METHOD AND SYSTEM FOR SECURE AUTHENTICATION.
USPGPub No. US 20070157298 A1 by Dingwall; Timothy et al. discloses Method and system for providing user access to a secure application.
USPGPub No. US 20030056092 A1 by Edgett, Jeff Steven et al. discloses Method and system for associating a plurality of transaction data records generated in a service access system.
USPGPub No. US 20130282588 A1 by Hruska; John discloses Consumer, Merchant and Mobile Device Specific, Real-Time Dynamic Tokenization Activation within a Secure Mobile-Wallet Financial Transaction System.
USPGPub No. US 20110258121 A1 by Kauniskangas; Hannu Sakari et al. discloses METHOD AND APPARATUS FOR PROVIDING AUTOMATED PAYMENT.
USPGPub No. US 20140058951 A1 by KUPPUSWAMY; Raja discloses MOBILE ELECTRONIC DEVICE AND USE THEREOF FOR ELECTRONIC TRANSACTIONS.
USPGPub No. US 20080077799 A1 by Labaton; Isaac J. discloses Method and apparatus for the secure identification of the owner of a portable device.
USPGPub No. US 20120331088 A1 by O'Hare; Mark S. et al. discloses SYSTEMS AND METHODS FOR SECURE DISTRIBUTED STORAGE.
USPGPub No. US 20090097661 A1 by Orsini; Rick L. et al. discloses SYSTEMS AND METHODS FOR MANAGING CRYPTOGRAPHIC KEYS.
USPGPub No. US 20060177061 A1 by Orsini; Rick L. et al. discloses Secure data parser method and system.
USPGPub No. US 20130124416 A1 by PAWAR; SHARAD et al. discloses METHOD AND SYSTEM FOR TRANSFERRING FUNDS OVER A VOICE CALL.
USPGPub No. US 20130325709 A1 by Pollin; Robert Evan et al. discloses SYSTEM AND METHOD FOR REGISTERING FINANCIAL ACCOUNTS.

USPGPub No. US 20080154770 A1 by Rutherford; Bruce et al. discloses Customer Authentication In E-Commerce Transactions.
USPGPub No. US 20100205448 A1 by Tarhan; Tolga et al. discloses DEVICES, SYSTEMS AND METHODS FOR SECURE VERIFICATION OF USER IDENTITY.
USPGPub No. US 20100146259 A1 by Tatham; Adrian M. discloses MULTI FACTOR AUTHORISATIONS UTILISING A CLOSED LOOP INFORMATION MANAGEMENT SYSTEM.
USPGPub No. US 20110276485 A1 by Varga; James Frank discloses METHOD OF ESTABLISHING IDENTITY VALIDATION BASED ON AN INDIVIDUAL'S ABILITY TO ACCESS MULTIPLE SECURE ACCOUNTS.
USPGPub No. US 20160359850 A1 by Weiss; Kenneth P. discloses APPARATUS, SYSTEM AND METHOD EMPLOYING A WIRELESS USER-DEVICE.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/26/2021